an action to foreclose a mortgage, the defendant Adam Youngelman appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated April 13, 2010, as denied his cross motion, inter alia, for leave to serve and file an amended answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied that branch of the appellant’s cross motion which was for leave to serve and file an amended answer to assert defenses, counterclaims, and cross claims (cf. Trataros Constr., Inc. v New York City School Constr. Auth., 46 AD3d 874, 874-875 [2007]).
The appellant’s remaining contentions are without merit. Rivera, J.P., Dillon, Hall and Roman, JJ., concur.